UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6758



VINCENT JOHN HALL,

                                              Plaintiff - Appellant,

          versus


JAMES DAVID WATSON; TRACY FINKLEA, Detective,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:06-cv-03110-RBH)


Submitted:   December 20, 2007         Decided:     December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent John Hall appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief without prejudice on his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. Hall v. Watson, No. 6:06-cv-03110-RBH (D.S.C. May 11, 2007).

Hall’s motion for preparation of a transcript at government expense

is denied.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -